Poland, Ch. J.
The proceeedings under which the defendant seeks to justify taking the plaintiff’s property are fatally defective, for the reason that the tax was never voted by the district. The statutes authorizing school districts to raise taxes íor building school houses, and supporting schools, require them to be raised by vote in a meeting legally warned, and no other mode is provided ; and the prudential committee are only authorized to assess a tax on the list'' of the district “ after the vote of the district for that purpose.” This has always been understood to be a necessary requisite to a legal tax, and many cases are to be found in our reports where the form and sufficiency of the proceedings of the district in voting the tax have been considered and determined. Brown v. Hoadley, 12 Vt. 472; Chandler v. Bradish, 23 Vt. 416. Nor does the act of 1850, requiring districts to raise teacher’s wages upon the grand list, authorize the committee to assess a tax therefor, without a vote of the district. The language of the act clearly contemplates a vote. “ All monies raised by school districts,” etc. Districts can raise money *162only by vote. There seems no more reason for allowing a committee to assess a tax in such case without a vote, than in any other case, where there is a legal liability upon the district, which must eventually be satisfied by a tax upon the inhabitants of the district.
This point would be decisive of the present action, but another and more important question is presented tby the case, and as the counsel have fully discussed, and the court considered it, we deem it proper to give our judgment upon it.
This tax was assessed only upon the inhabitants living in a particular territory, or district, wholly in Sunderland ; and the defendant was appointed collector by a vote of the persons residing within that territory, treating that as a legal and separate school district, lying wholly in that town. The plaintiff claims that this territory was not a legal school district of Sunderland, but that it, together with contiguous territory in Manchester and Sandgate, constituted a legal union school district, which had never been legally 'dissolved.
The great question is, whether the facts reported by the referee are sufficient to show the existence of a union district, for if one ever did exist, it is clear that it has not been legally dissolved, for all the action for that purpose was on the part of the town of Sunderland, and of that part of the district lying in Sunderland, which would clearly be nugatory to produce any such result.
The referee reports, that the inhabitants of this territory or district in Sunderland, and the inhabitants living in certain contiguous territory in Manchester and Sandgate, have all acted together, and supported a school as one district for more than seventy years, and that since 1805, (the time when said district appears to have commenced keeping records,) the officers of the district have been selected from each of the three towns, thus acting in the district.
The records referred to by the referee in his report, do not show the formation of a union district by any sufficient action of the towns from which it was constituted, nor is this claimed on the part of the plaintiff.
What is claimed by the plaintiff is, that from the long period *163that the inhabitants of this territory acted together, in the character and capacity of a union school district, exercising all the rights and privileges, and performing the duties thereof, with the acquiescence of the respective towns, the legal erection of such territory into a district, and its proper organization, is to be presumed ; but that after so great a lapse of time, it cannot now be shown.
It has been settled by repeated decisions in this state, beginning with Barnes v. Barnes, 6 Vt. 393, and coming down to Bull v. Griffith, 30 Vt. 273, that the legal existence and organization of ordinary school districts will be presumed after a long continued maintainance of such organization, and exercise of the functions of such district; although the records of both town and district, wholly fail to show its creation or organization. The defendant claims that the doctrine of these cases cannot be applied to the present; that prior to 1808, no presumption can be made in favor of the legal existence of a union school district, because no power or law then existed, by which one could in any manner be created. If this claim is well founded in fact, it is certainly a full answer to any-presumption in favor of such district prior to that time. It would be like claiming a presumption .of a deed, or grant, from long occupation, when no person existed who could make a deed or grant. But is it true no such power existed ? No statute by which the towns could create a union district existed in this state until 1808, and therefore no presumption can be made that it was done by action of the towns. But it is insisted by the plaintiff that such a district might have been constituted by a special act of the legislature, and that such an act should be presumed.
In Pierce v. Whitman, 23 Vt. 626, it appears, that such a district was created by a special act, in the towns of Hartford and Pomfret, and the legal power of the legislature to pass such an act is not questioned by court or counsel. ¥e are unable to see any good ground of objection to such creation of a mere municipal corporation by the legislature, where no general law existed by which the towns were empowered to create them. We understand the doctrine of presumption as applied to school districts, to be founded upon the same general principles and policy, as the *164presumption in favor of grants, deeds, etc., the great improbability that a state of things entirely inconsistent with the present existence .of such an instrument, should be allowed to continue, and be quietly acquiesced in for a long period of time. In favor of long continued user and possession, courts have said they would presume everything. Acts of parliament, grants from the crown, surrenders of charters, and many other things, have been presumed. This district appears to have been in continued existence and action, for more than twenty-five years before 1808, and we may well presume that it was formed by an act of the legislature. The continued acquiescence of not only the inhabitants of the district, but of all the three towns, cannot be otherwise rationally accounted for. But even if it were necessary that the presumption should be made after the act of 1808, authorizing towns to form union districts, there seems ample room to sustain it. There does not appear to have been any action by the district, or by either of the towns, implying any doubt as to the perfect legality of the district until 1827, or 1828, when the district, and the town of Sunderland, voted to accept into the district, that part ‘of Manchester and Sandgate which had previously acted with, and been considered a part of, the district. This action of the district and the town, we cannot regard as any particular evidence-that the legal existence of the district was not already perfect, but as no record evidence of it existed, this probably was, from over caution, regarded as a measure of safety ; and though insufficient of itself to make a legal union district, it could not operate to destroy one already existing. It has never been suggested that a longer period than fifteen years continued action as a district was necessary, to raise the legal presumption in its favor, in accordance with the general rule of prescription in this country; and much more than that period had elapsed after 1808, before this attempted action of the town and district.
The report shows that in 1829, sixty-six acres of land in Manchester, owned by a man in Sunderland, was set to this district by vote of the town of Manchester. It is urged that this shows, that this could not have then been regarded as a union district, because if so, neither town alone, could alter its limits, by adding to, or taking from, its territory.
*165It has always been understood to be clear, that when a union district was once legally formed, neither town could destroy it; that such district could only be dissolved, in the manner provided by the statute, by application to the county court.
But it has been a vexed question, whether such districts were entirely exempt from all control of the towns, to alter their limits merely, as convenience might require.
lu Pierce v. Whitman, cited above, Redeield, J., intimates his own opinion, that the towns might thus alter the lines of the district, though they had no power to dissolve it. In seems difficult, however, on any principle, to see how the town could interfere at all, unless they had full power over the whole, within the town, This question has been before the court on several occasions within a few years, but I am not aware that it has ever been distinctly settled.
However this might be, if territory was thus added, and the town, and the district for any considerable time, assented to the alteration, and acquiesced in it, all parties would be bound by it. This is decided by the case of Pierce v. Whitman. At the very worst, however, this action of Manchester would be merely nugatory, and the sixty-six acres would not become part of the district. It is also insisted by the defendant, that if there is enough in the case to show any legal connection at all as a district, between-these fragments of different towns, it was not a proper union district, but only such a case as is provided for by the 21st sec. of chap. 20, where a town may set one or more persons to a district in an adjoining town, with the consent of such district. But from the records in the case, it does not appear that any such relation as this was ever legally contracted. The Manchester and Sandgate parts „of the district, do not appear to have ever had, or claimed to have, organization as districts, so that the Sunderland part could be set to them, under the statutes. It must have been formed then, by setting the Manchester and Sand-gate parts to the district in Sunderland. But there does not appear to have ever been any vote on the subject by the town of Manchester at all, and none in Sandgate till 1851, when the district had actually existed nearly seventy years.
The case then is left to stand upon the proper presumption to *166be raised from this long period of connected and harmonious action together, as a school district, and wte are all of opinion, that it points to a fixed and permanent union district, indissoluble except in the mode pointed out by statute, rather than to the mere temporary arrangement provided for by the’ 21st sec., which either party may dissolve at pleasure. This being so, one part of the district could not by its own action, or that of the town, dissolve it, and the action of a mere fraction, claiming to be a district, was illegal and void ; they could not elect legal officers, or impose legal taxes.
The judgment is affirmed.